Exhibit 10.1

FIFTH AMENDMENT TO SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT

 

This FIFTH AMENDMENT TO SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION
CREDIT AGREEMENT (this “Agreement”) dated as of September 30, 2020, is among
Lilis Energy Inc., a Nevada corporation (the “Borrower”), certain Subsidiaries
of the Borrower (the “Guarantors”), BMO Harris Bank N.A. (“BMO”), as
Administrative Agent for the Lenders, and the other Lenders from time to time
party hereto.

Recitals

A.

WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent are parties to that certain Senior Secured Super-Priority
Debtor-In-Possession Credit Agreement dated as of June 30, 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have made certain
credit available to and on behalf of the Borrower.

B.

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders constituting the Majority Lenders enter into this Amendment to, among
other things, grant an extension of certain Chapter 11 Milestones as further set
forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed to such term in the Credit Agreement.

Section 2Amendments.  Subject to the occurrence of the Effective Date, the
following amendments to the Credit Agreement shall be made:

2.1Amendments to Section 8.23.

(a)Section 8.23(g) of the Credit Agreement is hereby amended by replacing the
phrase “October 2, 2020 with the phrase “October 7, 2020”.

(b)Section 8.23(h) of the Credit Agreement is hereby amended by replacing the
phrase “October 13, 2020” with the phrase “October 16, 2020”.

Section 3Conditions Precedent to Effective Date.  This Agreement shall become
effective on the date (such date, the “Effective Date”) when each of the
following conditions is satisfied (or waived) in accordance with the terms
herein:

3.1The Administrative Agent shall have received from the Borrower, each
Guarantor, and Lenders constituting the Majority Lenders, counterparts of this
Agreement signed on behalf of such Persons.

3.2As of the Effective Date, after giving effect to this Agreement, (a) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects (unless already qualified by materiality in which case such

 

--------------------------------------------------------------------------------

 

applicable representation and warranty shall be true and correct), except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall be true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty shall be true and correct) as of such earlier date and (b) no
Default or Event of Default shall have occurred and be continuing.

Each party hereto hereby authorizes and directs the Administrative Agent to
declare this Agreement to be effective (and the Effective Date shall occur) when
it has received documents confirming or certifying, to the reasonable
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 3. Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes.

Section 4Miscellaneous.

4.1Limitation of Waivers. Nothing contained in this Agreement shall directly or
indirectly in any way whatsoever, except as set forth herein, amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument.

4.2Confirmation.  The provisions of the Credit Agreement and each Loan Document
shall remain in full force and effect following the Effective Date.

4.3Ratification and Affirmation; Representations and Warranties.  Each of the
Guarantors and the Borrower certifies to the Lenders, on the Effective Date, as
applicable, that, after giving effect to this Agreement and the amendments and
transactions occurring on the Effective Date, (a) the representations and
warranties of each Loan Party set forth in the Credit Agreement and in each
other Loan Document are true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty are true and correct), except to the extent such representations
and warranties expressly relate to an earlier date, in which case they are true
and correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty are true and correct) as
of such earlier date and (b) no Default or Event of Default has occurred and is
continuing.  

4.4Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any  document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.  Without limiting the generality of the
foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Borrower and its Subsidiaries, electronic images of
this Agreement or any other Loan Documents (in each case, including with respect
to any signature pages thereto) shall have the same legal effect, validity and
enforceability as any paper original, and (ii) waives any argument, defense or
right to contest the validity

2

--------------------------------------------------------------------------------

 

or enforceability of the Loan Documents based solely on the lack of paper
original copies of any Loan Documents, including with respect to any signature
pages thereto.

4.5No Oral Agreement.  This Agreement, the Credit Agreement, the other Loan
Documents and any separate letter agreement with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreement and understandings, oral or written, relating to the subject matter
hereof and thereof. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

4.6GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4.7WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

4.8Severability.  Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof or thereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

4.9Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns in
accordance with Section 12.04 of the Credit Agreement.

4.10Loan Documents.  This Agreement is a Loan Document.

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the Effective Date.

 

BORROWER:

 

LILIS ENERGY, INC.

 

 

 

 

 

By:/s/ Joseph C. Daches

 

Name:Joseph C. Daches

 

Title:Chief Executive Officer, President and Chief Financial Officer

 

GUARANTORS:

 

BRUSHY RESOURCES, INC.

 

HURRICANE RESOURCES LLC

 

IMPETRO OPERATING LLC

 

LILIS OPERATING COMPANY, LLC

 

IMPETRO RESOURCES, LLC

 

 

 

 

 

Each By: /s/ Joseph C. Daches

 

Name:Joseph C. Daches

 

Title:Chief Executive Officer, President and Chief Financial Officer




 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BMO HARRIS BANK N.A.,
as Administrative Agent, and a Lender

 

By:/s/ Melissa Guzmann___________
Name:Melissa Guzmann
Title:Director


5

--------------------------------------------------------------------------------

 

LENDERS:

CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

By:/s/ Michael P. Robinson___________________
Name:Michael P. Robinson
Title:Vice President




6

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By:/s/ Megan Kane_____________________
Name:Megan Kane
Title:Authorized Signatory

By:/s/ Didier Siffer____________________
Name:Didier Siffer
Title:Authorized Signatory

 

 

 

7